 In the Matter Of INTERNATIONAL HARVESTER COMPANY, EMPLOYERandAMALGAMATED LOCAL 122, AFFILIATED WITH UNITED PLANT GUARDWORKERS OF AMERICA, AN INTERNATIONAL UNIONCase No. 9-RC-189.-Decided January 28, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.On April 17, 1945, the Board issued a Decision and CertificationofRepresentatives in Case No. 9-R-1730, certifying Local 402,UAW-CIO, as bargaining representative of guards at the Employer'sSpringfield, Ohio, plant.On August 14, 1946, the Employer andLocal 402, UAW CIO, entered into a contract covering these em-ployees.This contract, although negotiated and signed by Local 402,UAW-CIO, was in fact administered by employees who comprised asubsidiary body of Local 402, UAW-CIO, known as Unit 2.In February 1948, as a consequence of the Labor Management Re-lationsAct of 1947, several labor organizations affiliated with theCongress of Industrial Organizations held a conference and formedan organization known as Plant Guards Organizing Committee ofthe CIO (herein called the PGOC-CIO).Toward the end of April 1948, employees of the Employer whocomprised Unit 2 of Local 402, UAW-CIO, orally notified Local 402,UAW-CIO, of their withdrawal therefrom and, at about the sametime, received a charter from the PGOC-CIO, becoming Amalga-mated Local 122 of the PGOC-CIO.InMay 1948, the PGOC-CIO disaffiliated from the' CIO andadopted the name of United Plant Guard Workers of America. anInternational Union (herein called UPGWA), amending its consti-81 N. L. R B., No 63374 INTERNATIONAL HARVESTER COMPANY375tution in accordance therewith.Amalgamated Local 122 of thePGOC-CIO, ratifying the changes, became Amalgamated Local 122,UPGWA, the Petitioner herein.The Petitioner, as its predecessorshad done, continued to administer the contract for guards between theEmployer and Local 402, UAW-CIO. On June 4, 1948, the Peti-tioner filed its petition in the instant case.On August 22, 1948, 1year after the effective date of the Labor Management Relations Actof 1947, the Employer withdrew, from Local 402, UAW-CIO, recog-nition of the latter as bargaining representative of the Employer'sguards.The Employer alleges that the Petitioner is presently affiliated withLocal 402, UAW-CIO, a labor organization which admits to member-ship employees other than guards, and that the Petitioner is therefore,under Section 9 (b) (3) of the Act, ineligible to be certified as thecollective bargaining representative of the Employer's guard S.2TheEmployer contends that the following incidents tend to support its al-legation: (1) At two meetings between the Employer and the Peti-tioner in May and June 1948, the chairman of the bargaining com-mittee for Local 402, UAW-CIO, acted as a spokesman for the Peti-tioner in an unsuccessful attempt to persuade the Employer to recog-nize the Petitioner as the bargaining representative for its guards inplace of Local 402, UAW-CIO, the certified representative; (2) onMay 3, 1948, the Petitioner, in its election of a president for its local,used ballots which bore the name of "Local 402-2," and not its ownname ; (3) Local 402, UAW-CIO, paid over to the Petitioner money;representing the pay-roll deductions authorized by former guardmembers of Local 402, UAW-CIO, pursuant to, and for the durationof, the contract between the Employer and Local 402, UAW-CIO, therecognized bargaining representative; and (4) Local 402, UAW-CIO,permitted the Petitioner to use its hall rent-free.The events set forth in chronological order above reveal the follow-ing successive stages in the evolution of the Petitioner from a sector ofa UAW-CIO local to a local of an independent international union :(1) the establishment of Unit 2 of Local 402, UAW-CIO, which ad-ministered the contract covering the Employer's guards for Local 402,UAW-CIO, whose membership included other employees of the Em-ployer; (2) the organization of the PGOC-CIO; (3) the withdrawal'Section 9 (b) (3) provides, in part, that no labor organization shall be certified asthe representative of employees in a bargaining unit of guards if such organization admitsto membership, or is affiliated directly or indirectly with an orgdnization which admits tomembership, employees other than guards "2The Employer also contends that the Petitioner is further disqualified, under Section9 (b) (3), becauseitadmits to membership equipment inspectors, who, it alleges, are"persons other than guards "For reasons set forth below, we find no merit in thiscontention. 376DECISIONS OF NATIONALLABOR RELATIONS BOARDof Unit 2 from Local 402, UAW-CIO, and its emergence as Amal-gamated Local 122, PGOC-CIO, on the receipt of a charter from thePGOC-CIO; (4) the transformation of the PGOC-CIO intoUPGWA ; and (5) the receipt of an amended charter by AmalgamatedLocal 122, indicating its new statusas a localof UPGWA.We are of the opinion that the Petitioner's use ofthe Local 402,UAW-CIO,official as its spokesmanwith the Employer and its receiptof dues from its members through Local 402, UAW-CIO, were tem-porary expedients made necessary by the Employer's insistence on itsduty to recognize Local 402, UAW-CIO, and only that organization,as the bargaining representative of its guards.This duty terminatedon August 22, 1948.The Petitioner's past and current rent-free useof the Local 402, UAW-CIO, hall does not, in our opinion, in itselfjustify a conclusion that there is an "affiliation" between the two labororganizations.The rent-free privilege accorded to the Petitioner'smembers who were former members of Local 402, UAW-CIO, was aprivilegealsoaccorded to several other labor organizations, whoseaffiliationhas not been in issue.The mereuse of a unionhall does not,as the dissent suggests, establish "affiliation."We regard the Peti-tioner's useof Local 402, UAW-CIO, ballots in its election for officers,however, as a questionable practice because of the possible confusionin the identity of the participating organization in the minds of em-ployees voting in the election.As the election took place, however,early in May 1948, at a time when the Petitioner was, like Local 402,UAW-CIO,an organizationaffiliatedwith the CIO through thePGOC, we do not regard such use of the ballots as having any realsignificance on the issue ofpresentaffiliation now before us. In theelection which we shall direct, the name of the Petitioner in its presentform will clearly appear on the ballot.Employees voting will therebyhave an opportunity to select or reject the Petitioner, in its name capac-ity as an unaffiliated labor organization, as their bargaining repre-sentative.Although the record discloses that a certain amount of comity,mutual sympathy, and common purpose exists between the Petitionerand Local 402, UAW-CIO, there is no showing that the Petitioner isnot now entirely free to and does not, formulate its own policies anddecide its own course of action.Therefore, on the basis of the entirerecord in this proceeding, we find that the Petitioner is not affiliated,directly or indirectly within the meaning of Section 9 (b) (3) of theAct, with Local 402, UAW-CIO, or any other labor organizationwhich admits to its membership persons other than guards 33Matter ofChrysler Corporation,79 N. L R B 462. CfMatter of ChryslerCorporation,69 N. L R B. 1424;Matter of AmericanSmelting andRefining Company,66 N. L. R. B. INTERNATIONAL HARVESTER COMPANY377We find that a questionaffecting commerceexists concerning therepresentation of employees of the Employer, within the meaning ofSections 9 (c) (1) and 2 (6) and (7) of the Act.4.The plant-protection department at the Employer's Springfield,Ohio, plant, includes three groups of employees : (1) patrolmen andwatchmen, (2) gatemen, and (3) equipment inspectors.These em-ployees are all underthe same generalsupervision.The Petitionercontends that employees in these three groups comprise a single appro-priate unit of guards.The Employer urges that equipment inspec-tors are not guards within the meaning of the Act, and should there-fore be excluded from a unit of guards.Patrolmen and watchmen,listed as a single job category, cover aregular beat through the Employer's plant, in the course of which theycheck for fire, weather, and other hazards. In addition, they appre-hend trespassers and disorderly persons, report employee violationsof safety regulations, and quell disorders.Gatemencheck incoming and outgoing vehicles, assign them to load-ing docks, and make reports on their contents.Gatemen check theidentification of employees and visitors, apprehend trespassers, andaid in quelling disorders and fires.Patrolmenand watchmen andgatemen frequently interchange.Equipment inspectorsare responsible for the continued good orderand repair of the fire control equipment at the plant, including thesprinkler system, hoses, valves, and fire extinguishers.They quelldisturbances and report violations of smoking regulations and othersafety rules.During emergencies and "overtime" periods,an equip-ment inspectorserves as gateman or aspatrolman and watchman.Patrolmen and watchmen and gatemen are clearly "guards."Weare of the opinion that the duties which equipment inspectors per-form in protecting the Employer's property against employees andother persons and their duties as relief "guards"are ofsufficient im-portance to justify their classificationas guards,and we so find 4We find that all patrolmen and watchmen,gatemen,and equipmentinspectors at the Employer's Springfield, Ohio, plant, excludingsupervisors and all other employees, constitute a unit appropriate forthe purposes of collective bargaining within themeaning ofSection9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election by477;Matter of L A Young Spring i WireCorporation,65 N L.R B. 298;Matter ofPackard Motor Car Company,61N. L R. B. 4.4Matter of Chryater Corporation,79 N. L.R. B. 462,supra. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDsecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraph num-bered 4, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction of Election, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented, forpurposes of collective bargaining, by Amalgamated Local 122, affili-ated with United Plant Guard Workers of America, an InternationalUnion.MEMBER GRAY, dissenting :The intent of Congress, as expressed in Section 9 (b) (3) of theAct, is to permit the certification of a plant-guard union only whereit is clearly shown that such union is not "affiliated,"directlyorindi-rectly,with any labor organization which admits to its membershippersons other than guards. It is therefore the duty of this Board,before permitting a union [and in this case a successor union] toobtain such certification as a collective bargaining representative un-der the Act, to require that it shall have completely severed, and befree of, all restraints, whether legal, financial, or otherwise, with labororganizations representing other classifications of employees.The facts show that Local 402, UAW-CIO, has regularly per-mitted, and intends to permit, the Petitioner to use its hall rent-freeuntil such time as the latter shall have built up sufficient resources inits treasury to become self-supporting.There is no way of tellingwhether this gratuitous arrangement will continue for a month or ayear or longer. It not only constitutes specific and substantial finan-cial support which negates the alleged "independence" of the Peti-tioner but more subtly surrounds its membership meetings in theirearly formative stages with an environment intimate and peculiarlycharacteristic of the UAW-CIO, from which it admittedly springs.It implies, to my mind, the very sort of "indirect" affiliation whichitwas the intent of Congress to eliminate.Although Local 402,UAW-CIO, has not, since August 22, 1948, received dues from theEmployer's guards by check-off which it can feed into the Petitioner's INTERNATIONAL HARVESTER COMPANY379treasury,it nevertheless maintains an effective control over the Peti-tioner through the free use of its hall.By the time the Petitioner'sresources have been built up to an adequate sum, the hold of Local402, UAW-CIO, upon the Petitioner will have been fixed.For these reasons, I am of the opinion that the Petitioner,thoughnominally disaffiliated,is not yet free from indirect affiliation withLocal402,UAW-CIO,and that the petition should accordingly bedismissed.